DETAILED ACTION
Allowable Subject Matter
Claims 1-14 & 21-26 are allowed over the prior art of record in light of the arguments and amendments submitted in Response After-Final Amendment filed on 02/08/2021.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably suggest the totality of the claimed invention.
The closest prior art of record to independent claims 1, 9 & 21 is Rajala (U.S Patent 5643396 A). Similar to the claimed invention, Rajala has disclosed an apparatus for applying at least one elastic strand to a running web, comprising an assembly having a crank and an arm, the arm arranged to reciprocate from side to side during use; a laydown carriage carried on the arm and configured to reciprocate along a reciprocation axis in response to reciprocation of the arm; and a shoe guide assembly arranged for sliding engagement with the at least one elastic strand. Rajala has not disclosed the laydown carriage including at least one eyelet, the at least one eyelet arranged to support the at least one elastic strand; and wherein the laydown carriage is configured to reciprocate independently of the shoe guide assembly. 
While some of these features are known individually from other prior art references, such as Tsang (U.S PG Pub 20120071852 A1), who discloses eyelets as being part of a laydown carriage (elastic strand guides), the prior art as a whole fails to reasonably show or suggest the totality of the claimed invention.
Specifically the prior art as a whole fails to reasonably show or suggest the “laydown carriage being configured to reciprocate independently of the shoe guide assembly”. In the absence of further prior art guidance it would not have been obvious to an ordinarily skilled artisan to have arrived at the instant invention without hindsight. For the foregoing reasons the invention is deemed non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712